PER CURIAM.
Appellants seek reversal of final judgments granting partial release of mortgaged property. They base their claim on alleged inconsistencies in the mortgage documents.
The trial court’s interpretation of a contract will not be disturbed on appeal unless it is clearly incorrect and unsupported by the evidence. Liza Danielle, Inc. v. Jamko, Inc., 408 So.2d 735 (Fla. 3d DCA 1982). To ascertain the intention of the parties to a contract, the trial court must examine the whole instrument, not just particular portions, and reach an interpretation consistent with reason, probability, and the practical aspects of the transaction between the parties. Blackshear Mfg. Co. v. Fralick, 88 Fla. 589, 592, 593, 102 So. 753, 754 (1925). Because the trial court applied these principles and appellants have failed to demonstrate error, the judgments appealed are affirmed.
Affirmed.